             Case 2:14-cr-00384-APG-CWH Document 89 Filed 04/16/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                    JUDGMENT
                         Plaintiff,
       v.                                           Case Number: 2:14-cr-00384-APG-CWH
GERALD LESLIE TATE,                                                    2:19-cv-02175-APG
                                                        5HODWHGFDVH


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

X      Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
Judgment is entered on behalf of the United States. This matter is closed.




       4/16/2021
       ____________________                                    DEBRA K. KEMPI
       Date                                                   Clerk



                                                               /s/ D. Reich-Smith
                                                              Deputy Clerk
